Opinion issued December 28, 2009











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01010-CR
____________

IN RE GENERAL CARLOS HARRIS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, General Carlos Harris, has filed in this Court a petition for writ of
mandamus complaining that respondent
 has not ruled on a nunc pro tunc motion
filed in trial court cause number 1116884.  On December 10, 2009, respondent filed 
a  response to relator’s petition which states:   
Regarding the above-referenced matter, please see the
attached Order Granting Credit for Jail Time Nunc Pro
Tunc, which was signed by me on November 24, 2009,
after it was called to the Court’s attention that a clerical
error had been made regarding Mr. Harris’ jail time credit.
 

                Accordingly, the petition for writ of mandamus is dismissed as moot.
                 PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).